Christianson, J.
(dissenting). I am unable to concur in the opinion prepared by my brother Goss.
The material portions of plaintiff’s cause of action, as stated in her complaint, are as follows: “That from the 1st day of September, 1915, to the 6th day of October, 1915, both inclusive, this plaintiff rendered services to the defendants, at the special instance and request of the defendant A. J. Kelly, in the capacity of a farm laborer, . . . that said lands above-mentioned are owned by the defendant Roland Magill, and that said Roland Magill sowed, grew, harvested, and threshed on the above-described lands, during the season of 1915, wheat and oats,, the amount of which is unknown to this plaintiff; . . . that the defendant A. J. Kelly operated a threshing machine on the above described premises and threshed grain; namely, wheat and oats grown and harvested thereon. That on the 23d day of October, 1915, this plaintiff, for the purpose of securing and perfecting a lien for the money so due her as aforesaid under her said contract, upon the grains threshed by the defendant A. J. Kelly upon the lands hereinbefore described, . . . filed in the office of the register of deeds ... a farm laborer’s lien.” The evidence shows that the services performed by plaintiff consisted solely of cooking meals for the threshing crew engaged by Kelly and operating his machine.
Under the laws of this state (Comp. Laws 1913, § 6851) “any person who performs services for another in the capacity o.f farm laborer between the first day of April and the first day of December in any year,”' may, by filing an affidavit and notice, obtain “a lien on all crops of every kind grown, raised or harvested' by the person for whom the services were performed during said time as security for the payment of any wages due or owing to such persons for services so performed.”
“The statute” (providing for the farm laborer’s lien), said Morgan, Ch. J. (Lowe v. Abrahamson, 18 N. D. 182, 19 L.R.A.(N.S.) 1039, 119 N. W. 241, 20 Ann. Cas. 355), “was passed to secure farm laborers against irresponsible landlords, and against the liens of implement dealers, which often covered the ivhole crop. We must look to the terms *585of the statute to ascertain who are entitled to avail themselves of its provisions. It should be liberally construed to give effect to the intent of the legislature in enacting it. Its provisions should not be restricted or added to, as it is the sole function of the legislature to say to whom this special lien shall be given. ... As ordinarily understood, a farm laborer is one who labors upon a farm in raising crops, or doing general farm work.- As commonly accepted, we think the words do-not include those engaged in domestic work. They refer to work performed directly in connection with the crops raised on the farm. Under the evidence, it appears that the plaintiff did no work except in the house. She did the cooking for four or five men who were working on the farm for Abrahamson, and for two other men who were working for Casey. It does not appear that the persons working for Casey did any work for Abrahamson, or in connection with the crop on the farm. . . . We do not think that the work done by plaintiff can be classed as farm labor within the meaning of the Lien Laiv. Although the statute is to be liberally construed to secure a lien in favor of persons who have labored upon the farm, we are satisfied that- it was not intended to include those within its provisions whose work was only indirectly connected with the crop.”
If a person whose principal labor consists of preparing meals for the men laboring upon a farm is not a farm laborer, then, certainly, a cook for a threshing crew is not. It seems to me that the term “farm laborer” merely means what is commonly understood thereby, and as. so understood it means a person engaged in performing farm woi'k proper. The term does not include a person who performs services for a farm laborer, and thereby indirectly aids in the production of the crop. When we speak of a farm laborer, would anyone believe that we referred to a person whose sole labor consisted of cooking for a threshing crew engaged in general threshing? I think not.
It seems to me that the conclusion arrived at by the majority is contrary to, and in effect overrules, Lowe v. Abrahamson, supra, and I am opposed to overruling decisions announcing rules of statutory construction, as it tends towards chaos and uncertainty. If the statute as. construed by the court is unsatisfactory, the legislature can very easily change it. If the legislature fails to act, the people may by initiative petition propose any desired change.
*586The farm laborer’s lien can be claimed only for services performed by tbe person claiming the lien. It does not inure to the benefit of a person who employs others to do the work; he will be considered a contractor, and not a farm laborer. 2 C. J. 1009.
Under our laws the owner or lessee -of a threshing machine who threshes grain for another becomes entitled to a lien on the grain threshed for the amount of the thresh bill. This lien has priority over all other liens or encumbrances. Comp. Laws 1913, §§ 6854-6856. The lien to which the thresher is entitled necessarily includes the services of the various persons who work for him in and about the operation of the threshing machine, and certainly a person engaged by the owner or lessee of a threshing machine does not become entitled to a farm laborer’s lien upon the grains threshed by such threshing machine. The law contemplates that a farm laborer (and the term “farm laborer” merely means what is commonly understood thereby), upon complying with the statutory provisions, becomes entitled to a lien for his services. Persons engaged by the owner or operator of a threshing machine must look to their employer for payment, and he has a right to obtain a threshing lien for the sums due him for threshing, but the persons in his employment must look to him alone for their pay, and have no right to claim a lien against the grain threshed. They are not farm laborers within the purview of the statute; nor are they employed by the owner of the crop to perform such service. It is true that in Heddan v. Walden Farmers Elevator Co. 31 N. D. 392, 153 N. W. 1015 (wherein the opinion was written by the writer), we held that where the farmer owns and operates his own threshing machine, and where the men engaged by him perform work under his direction in the threshing and marketing of the grain, they are farm laborers within the meaning of the statute and entitled to its protection. In the Heddan Case the employer owned and operated a small threshing machine of his own, with which he threshed his own grain. His farm hands performed work on the machine. The evidence showed that Heddan not only performed labor in threshing, but that prior thereto he performed labor in harvesting the grain involved in that case. The work which Heddan performed was not for a thresher engaged in general threshing, but it was labor performed under an agreement with the farmer who produced the crop, and under his direction. But in a case where a person is employed *587to perform labor for a person engaged in general threshing, he is not a farm laborer, and has no right to claim a farm laborer’s lien upon grains threshed, but he must look to his employer (the thresher) for payment for his services. Heddan was a farm laborer employed by the farmer, and under his direction he performed labor directly connected with the production of the crop. The plaintiff in the case at bar was employed to perform services as a cook for a threshing crew, and she was not a farm laborer within the purview of the statute as that statute was construed by this court in Lowe v. Abrahamson, 18 N. D. 182, 19 L.R.A(N.S.) 1039, 119 N. W. 241, 20 Ann. Cas. 355.